Citation Nr: 1118689	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-27 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to July 8, 2008, and from October 1, 2008, to September 8, 2009, and from November 1, 2009.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Navy from February 1986 to January 1990.  He had additional service in the South Dakota Army National Guard from April 1983 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


REMAND

The Veteran served on active duty in the Navy from February 1986 to January 1990.  He did not serve in the Persian Gulf War at any time and is not a veteran of Operation Desert Shield/Desert Storm.  He was released from active duty approximately seven months prior to the initiation of events that led to the Persian Gulf War.  

The Veteran's personnel records reflect that he was transferred to the inactive Reserves at the time of his release from active duty.  He was discharged from the Reserves in October 1993.  There is no indication that he served any additional active duty while in the Reserve, specifically in support of Operation Desert Storm.  He did not have combat service in support of the Persian Gulf War.

He also has service in the South Dakota Army National Guard from April 1983 to October 1985.  His Navy personnel records show that he reported this service on his enlistment in the Navy.  

The Veteran submitted a claim for entitlement to service connection for PTSD in January 2008.  His claimed stressor was being aboard the USS Kinkaid (DD 965) when it collided with a merchant ship in the Straits of Malacca in November 1989.  The Veteran provided information regarding the collision and that one sailor was killed and 15 injured in the accident.  The Board notes that the location of the collision was not in the Persian Gulf.

He was granted service connection for PTSD in July 2008 and assigned a 50 percent disability rating effective from the date of claim, January 17, 2008.  He has disagreed with the initial rating for his PTSD.

The Veteran was later hospitalized twice for treatment of his PTSD.  He was awarded a 100 percent rating for his PTSD for the period from July 8, 2008, to September 30, 2008, with his 50 percent rating in effect from October 1, 2008.  He was again given a 100 percent rating from September 8, 2009, to October 31, 2009, under 38 C.F.R. § 4.29.  The Veteran's 50 percent rating was in effect from November 1, 2009.

The Veteran has received extensive treatment from VA for both his PTSD and substance abuse.  The two periods of hospitalization were for treatment of the two disorders.  VA records have been obtained and associated with the claims folder; however, it appears there are gaps in the records based on a reading of the various entries as well as based on statements from the Veteran.

In that regard, the VA examiner reported that the Veteran had been hospitalized in February 2008 at the time of the Veteran's VA examination in June 2008.  There is a gap in the VA treatment records from January 2008 to May 2008.  Records for the hospitalization must be obtained, along with pertinent VA outpatient records during that period.  In addition, the Veteran and his spouse have said that the Veteran's PTSD symptoms and alcohol abuse had their onset approximately three years before he submitted his claim in January 2008.  The Board notes that there are VA records relating to reports of x-rays and computerized tomography of record that date back to July 1998.  It is not clear if the agency of original jurisdiction (AOJ) has procured what is thought of as relevant VA records by use of the Compensation and Pension Records Interchange (CAPRI) system or whether they have requested records from VA healthcare facilities.  In any event, the Veteran must be requested to identify his earliest treatment for his PTSD and/or psychiatric symptoms by VA, and any identified records not already in the claims folder must be obtained.  

The March 2009 VA examiner said the Veteran had been hospitalized for suicidal ideation prior to his last VA examination, which was in June 2008.  It is not clear if this is a reference to the previously noted February 2008 treatment or not.  This must be clarified on remand.

Further, a VA treatment entry from April 30, 2009, noted that treatment at a private facility, Avera McKenna Behavioral Health Hospital (Avera), was discussed.  The Veteran's wife submitted a statement in June 2009 wherein she said the Veteran was admitted to Avera for treatment.  No records of that treatment are included in the claims folder.  The Veteran should be asked to provide those records or authorize VA to obtain them.  

The Veteran's second period of hospitalization for treatment of his substance abuse and PTSD was at the VA medical center (VAMC) in St. Cloud Minnesota, from September 8, 2009, to October 27, 2009.  The discharge summary lists the diagnoses of disorders treated, to include PTSD on Axis I and provides input on Axis II-IV.  However, the summary stated that the Global Assessment of Functioning (GAF) score, normally provided on Axis V, was deferred to psychiatry.  There is no "summary" from psychiatry of record.  There is a psychology treatment note, dated October 27, 2009, that addresses the Veteran's symptoms.  It does not represent a summation of his psychiatric treatment or provide a GAF score.  A check for outstanding psychiatric records related to this hospitalization must be made.

The AOJ denied the Veteran's claim for a TDIU rating by way of a rating decision dated in July 2009.  The Veteran submitted his notice of disagreement (NOD) in September 2009.  He disputed the denial of entitlement to a TDIU rating.  The Veteran asked that the issue be included with his already pending appeal for his disability rating for service-connected PTSD. 

The Veteran had a neuropsychological evaluation on May 20, 2009.  At that time he told the VA psychologist that he had started the vocational rehabilitation process, but "stalled out."  A request for the Veteran's vocational rehabilitation folder must be made.  

The Veteran's NOD is timely.  38 C.F.R. §§ 20.201, 20.302 (2010).  He must therefore be issued a statement of the case (SOC) in response to his timely NOD.  See Manlincon v. West, 12 Vet. App. 328 (1999).  An SOC must be issued on the question of entitlement to a TDIU rating unless the Veteran's claim is resolved, such as by a complete grant of benefits sought, or withdrawal of the NOD.

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after a claimant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his PTSD claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The Veteran should be asked to provide, or authorize the records for his treatment at Avera.

Even if the Veteran does not respond to the request to identify dates of treatment by VA, all VA records relating to the Veteran's treatment for psychiatric symptoms must be obtained.  As noted, he has had VA treatment since at least July 1998 for non-psychiatric issues.  Further, he has maintained his onset of PTSD symptoms as being approximately three years prior to his current claim.  In addition, there appear to be hospitalization records from February 2008 as discussed in VA examination reports.

Also as noted, there was no psychiatric summary regarding the Veteran's inpatient treatment at the VAMC in St. Cloud from October 2009.  It may be that there are no additional records relating to such treatment, but a check must be made as to whether there was a separate psychiatric summary or treatment entry regarding his psychiatric care, to include a GAF score on discharge.

2.  The Veteran should be asked if he is in receipt of benefits from the Social Security Administration (SSA).  If so, the decision awarding the benefits as well as the medical evidence relied on must be obtained and associated with the claims folder.  

3.  The Veteran is said to have attempted vocational rehabilitation, as noted in the treatment entry of May 20, 2009.  His VA vocational rehabilitation folder must be obtained, if one exists, and associated with the claims folder.  If no such folder exists, this must be confirmed in writing by the appropriate VA vocational rehabilitation office.

4.  Upon completion of the above development, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected PTSD.  The claims folder with a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify and describe the symptomatology attributable to the Veteran's service-connected disability.  The results of any tests or studies must be included in the examination report.

The report of examination should contain a detailed account of all manifestations of the disability found to be present.  The examiner must also comment on the extent to which the Veteran's disability affects occupational and social functioning and the Veteran's ability to obtain and maintain substantially gainful employment.  The report of examination must include a complete rationale for all opinions expressed.

5.  The examination report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the PTSD issue on appeal.  If the benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

7.  The AOJ must issue a SOC addressing the issue of entitlement to a TDIU rating unless the Veteran's claim is resolved in some manner.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

